DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 11/2/2018 in relation to application 16/178,715.
The Pre-Grant publication # 20200143704 is published on 5/7/2020
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are of processing system (1-9), a method (10-19), computer product and manufacture (20). Thus falls within one of the four statutory categories (Step 1: YES).
The limitation for plurality of videos  for reading of plurality of languages to learn, of a video metadata, of translations of sentences and/or observing matching of character profiles appearances there in the plurality of videos, and/or mappings of sentences uttered in the plurality of videos to updating learner profiles including those having learner’s social information, as drafted, are activities under its broadest reasonable interpretation covers observation evaluation and opinion that could be  performed in human mind. The semantic analyzer and matching engine from videos, presentation for playing back of videos and providing alternative sentences or presentation and updating of learner profiles are certain method of organizing  human activities that are simply interactions and activities under some rules and instructions. Hence, other than reciting “by a processor, by outputting to communication server, database, using of matching engine” nothing in the claim element precludes the step from practically been performed under certain method of organizing certain human activity following some rules and instructions. The recited steps or functions are abstract idea (Step 2A Prong1: Yes).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations of “a computer processing device”, “storing of sentence and language related information”, “a semantic analyzer”, matching engine”, “a communication interface”, “presentation system” are merely use of generic computer applications.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the activities amounts to no more than mere instructions, i.e. “to apply”  the exception using a generic computer component and cannot provide an inventive concept. No improvement in technology found. The claim is not patent eligible (Step 2B: No).
The independent claims do not include additional elements that are sufficient to be significantly more than the judicial exception because the limitations are merely use of generic computer and computer parts that are well understood, routine, and conventional in art. Fig.6 of the instant specification discloses generic computing device, In Fig.4, 5 generic analyzing steps involved. Therefore, use of generic personal computers, server computer systems, programmable consumer electronics, network or storing, analyzing and retrieval of routine sessions already known activities in art. For example (1) in case of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic for a field of use purposes are recognized to be computer functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner. The claim is not patent eligible (Step 2B: No).
The dependent claims 2-10, 12-19 of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, 
Claims 2,12 highlights instruction automatic speech recognition system for transforming the acoustic utterances of the alternative sentences into textual representations of the acoustic utterances, and wherein the presentation system presents the textual representations to the learner. These are merely an involvement of activities performed by known equipment generally categorized as insignificant extra pre and post solution activity as that relates to an abstract idea of monitoring, collection, comparison, rule applications, filtering, outputting etc. The claims are directed to collecting, monitoring of rule based filtered data and are abstract idea in itself. The recitations are not improving the functioning of a computer itself so to qualify this be as significantly more.     
Claims 3-10, 13-19 further defines the computer environment to be of known computing environment of role association matching technique, videos explain a proper usage of the alternative sentence, semantic meaning of the sentences uttered in the plurality of videos, identify and eliminate context bias, levels, user attributes, cloud configurations information characterized at a high level of generality as abstract idea not integrating into a practical applications. For example in rreceiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 i.e. utilizing an intermediary computer servers to forward information. All these elements are interpreted as part of generic "computing device” or “system” as identified above to implement the abstract idea and thus not enough to qualify as significantly more. They do not improve the functionality of the computer or another technology.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Number US 9826188 B2 Jackson et al. (Jackson) in view of Patent Number US 9414040 B2 to Miller and further in view of US Patent Application Publication Number  US 20110208508 A1 to Criddle.

Claim 1 Jackson teaches a computer processing system for enhancing video-based language learning (col.18 lines 44-53 computer action based video language learning), comprising: 
a video server for storing a plurality of videos that use one or more languages to be learned (col.4 line 25-32 videos learning based on language preferences); 
a video metadata database for storing of sentences uttered in the plurality of videos, character profiles of characters appearing in the plurality of videos, and mappings between the sentences uttered in the plurality of videos and a learner profile (col.16 lines 52-55  store and execute machine instructional sentences and image analyzer data as in Fig.2 element 200  character profiles and mappings between the sentences, for metadata, sentences uttered as that relates to profile; col.7 lines 10-12 uttering of associated audio); 
wherein the learner profile includes profile information relating to a given learner’s social information (col.16 lines 42-49 social networking image information sharing opportunity to update learner’s profile),
a learner profile database for storing learner profiles of learners of the one or more languages (col.5 lines 63-66  profile information stored with preference screens); an analyzer and matching engine for finding, for at least a given video from among the plurality of videos and a given learner, and responsive to sentences uttered in the given video that conflict with a respective one of the learner profiles social information (Fig.3 element 300 cognitive modules in background generates recommendations based on user reaction to an alternate learner samples; sequence of implementations possible as shown for some functions in flow diagram blocks of Fig.4, Fig.5 and Fig 6 element 612  automatically generating preferences for identified video customization service that is providing alternate videos that may conflict to previously presented social information based videos; such as from monitored but un displayed alternate videos as in figure 5 elements 604-608 providing alerts instead of videos in figure 3 element 408, figure 4 element 508);and 
Jackson identify findings by an analyzer and  matching engine for finding  at least a given video and a given learner in the given video that does not conflict with a respective one of the learner profiles for the given learner without specifying semantic analyzer.  Criddle, however, teaches a semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis, and  matching engine for finding  at least a given video and a given learner; ¶0029 Words and phrases during lessons are adaptable to learner profile and could understood to be a categorization process done by use of semantic analyzer ), and responsive to the translations of the sentences uttered in the given video that conflict with a respective one of the learner profiles for the given learner (¶0034 Video clips comparisons in responsive to words and phrases in a target language may have conflict as represented by similarity or by a dissimilarity score assessments). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for finding  at least a given video and a given learner that conflict with a respective one of the learner profiles for the given learner, as taught by Criddle, into the computer processing system, in order to provide quick control on parameters determined by language and its translated sentence semantics for effective video learning.
 	Jackson in combination with Criddle teaches a semantic analyzer and matching engine for finding, at least a given video from among the plurality of videos and a given learner, corresponding actions for and responsive to the translations of the sentences uttered in the given video that conflict with a respective one of the learner profiles for the given learner (Para 0108 categorization by semantic analyzer; para 0005-0006 customized video and personality profiles) presenting a system for play back a given video (Fig.6 element 604 monitor alternative video not previously in display, playback or replay of subsequent action)  .
Jackson does not explicitly teach the corresponding actions comprises alternative sentences provided to a given learner. However, Miller teaches suggesting semantic analyzer for alternate sentences based on user profiles for language tag associated with utilization information (col.4 lines 18-21 utilization information may include word alternate spelling, forms or tenses, definition, sample sentences). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for finding  at least a given video and a given learner, alternative sentences for and responsive to the translations of the sentence in a language uttered in the given video that conflict with a respective one of the learner profiles for the given learner, as taught by Miller, into the computer processing system, in order to provide quick control on parameters determined by language and its translated sentence semantics for effective video learning. 
Claim 2. Jackson in combination with Miller teaches the computer processing system of claim 1, further comprising an automatic speech recognition system for transforming the acoustic utterances of the alternative sentences into textual representations of the acoustic utterances, and wherein the presentation system presents the textual representations to the learner (Miller: col.4 lines 63-65 audio streams are acoustic utterances and speech recognition for textual language tags).Claim 3. Jackson teaches the computer processing system of claim 1, wherein the alternative sentences are highlighting using a role association matching technique (col.12 lines 36-47 an automatic matching actions to identify associated role for a character such from voice association;  identify set up alternative preferences i.e. highlighting alternative monitoring features such as in alternative sentences uttered).
Claim 4. Jackson in combination with Miller teaches the computer processing system of claim 3, wherein the role association matching used but that not explicitly related to a gender role.
Criddle, however, teaches a role association matching related to a gender role (Para 0071 pronunciation, and other factors may vary in a target language based upon differences in age or gender). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a role association matching related to a gender role, as taught by Criddle, into the computer processing system, to obtain proper word.

Claim 5. Jackson teaches the computer processing system of claim 1, wherein the semantic analyzer and the matching engine identifies links, provided to the user by the presentation system, to other videos that correspond to the alternative sentences in order to support learning from the alternative sentences (Jackson: Fig.2 element 200 links for alternate preference readings or videos; Criddle: Para 0108  semantic analyzer ).

Claim 6. Jackson teaches the computer processing system of claim 1, wherein the other videos not explicitly explain a proper usage of the alternative sentences. Miller however teaches other videos explaining a proper usage of the alternative sentences (col.6 lines 14-25 proper usage references for alternative sentence, tags etc. from storage or remote server). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a other videos explaining a proper usage of the alternative sentences, as taught by Miller, into the computer processing system of Jackson, in order to provide translated meaningful sentences for effective video learning.
Claim 7. Jackson teaches the computer processing system of claim 1, wherein the semantic analyzer and matching engine does not explicitly analyzes a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences. Criddle, however, teaches a semantic analyzer (Para 0108 categorizes of content may be based on semantic analysis), and matching engine for analyzing a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences (¶0108, 0112-0115 Words and phrases presented to student or samples are analyzed for semantic meaning from web interface, useable target language captured).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate analyzes a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences, as taught by Criddle, into the computer processing system, in order to provide semantic meanings to target languages quickly.

Claim 8. Jackson teaches the computer processing system of claim 1, wherein the alternate sentences are sorted for presentation to a user based on a matching level relative to the respective one of the learner profiles for the given learner (col.8 lines 33-45 learner profile sorted from matching preference levels customization as listed in Fig.2).Claim 9. Jackson teaches the computer processing system of claim 1, wherein the semantic analyzer and matching engine does not explicitly determine the conflict based on attributes of the given user that are specified in the respective one of the learner profiles for the given learner relative to attributes of the sentences uttered in the plurality of videos. Criddle, however, teaches a semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis), and  matching engine determining the conflict based on attributes of the given user that are specified in the respective one of the learner profiles for the given learner relative to attributes of the translations of the sentences uttered in the plurality of videos (Fig.6 elements 606, 608 translations from profile; ¶0070 Words and phrases translated into target language  for student attributes). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis, and  matching engine determining the conflict based on attributes of the given user that are specified in the respective one of the learner profiles for the given learner relative to attributes of the translations of the sentences uttered in the plurality of videos, as taught by Criddle, into the computer processing system, in order to obtain output of semantic analysis based on attributes of the given user for effective useable translations.
Claim 10. Jackson teaches the computer processing system of claim 1, wherein at least the video server is implemented using a cloud-based configuration (Col.21 lines 12- distributed computing environment to include cloud configuration).Claim 11. Jackson teaches a computer-implemented method for enhancing video-based language learning (col.18 lines 44-53 computer action based video language learning), comprising: storing, by a video server for, a plurality of videos that use one or more languages to be learned (col.4 line 25-32 videos learning based on preferences in languages as in Fig.2) ; storing, by a video metadata database,  character profiles of characters appearing in the plurality of videos, and mappings between the sentences uttered in the plurality of videos and a learner profile; storing, by a learner profile database, learner profiles of learners of the one or more languages (col.16 lines 52-55  store and execute machine instructional sentences and image analyzer data as in Fig.2 element 200  character profiles and mappings between the sentences, translation of metadata, sentences uttered as that relates to profile; col.7 lines 10-12 uttering of associated audio); 
wherein the learner profile includes profile information relating to a given learner’s social information (col.16 lines 42-49 social networking image information sharing opportunity to update learner’s profile),
a learner profile database for storing learner profiles of learners of the one or more languages (col.5 lines 63-66  profile information stored with preference screens); an analyzer and matching engine for finding, for at least a given video from among the plurality of videos and a given learner, and responsive to sentences uttered in the given video that conflict with a respective one of the learner profiles social information (Fig.3 element 300 cognitive modules in background generates recommendations based on user reaction to an alternate learner samples; sequence of implementations possible as shown for some functions in flow diagram blocks of Fig.4, Fig.5 and Fig 6 element 612  automatically generating preferences for identified video customization service that is providing alternate videos that may conflict to previously presented social information based videos; such as from monitored but un displayed alternate videos as in figure 5 elements 604-608 providing alerts instead of videos in figure 3 element 408, figure 4 element 508);and 
Jackson identify findings by an analyzer and  matching engine for finding  at least a given video and a given learner in the given video that does not conflict with a respective one of the learner profiles for the given learner without specifying semantic analyzer.  Criddle, however, teaches a semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis, and  matching engine for finding  at least a given video and a given learner; ¶0029 Words and phrases during lessons are adaptable to learner profile and could understood to be a categorization process done by use of semantic analyzer ), and responsive to the translations of the sentences uttered in the given video that conflict with a respective one of the learner profiles for the given learner (¶0034 Video clips comparisons in responsive to words and phrases in a target language may have conflict as represented by similarity or by a dissimilarity score assessments). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for finding  at least a given video and a given learner that conflict with a respective one of the learner profiles for the given learner, as taught by Criddle, into the computer processing system, in order to provide quick control on parameters determined by language and its translated sentence semantics for effective video learning.
	Jackson in combination with Criddle teaches a semantic analyzer and matching engine for finding, at least a given video from among the plurality of videos and a given learner, corresponding actions for and responsive to the translations of the sentences uttered in the given video that conflict with a respective one of the learner profiles for the given learner (Para 0108 categorization by semantic analyzer; para 0005-0006 customized video and personality profiles) presenting a system for play back a given video (Fig.6 element 604 monitor alternative video not previously in display, playback or replay of subsequent action)  .
Jackson does not explicitly teach the corresponding actions comprises alternative sentences provided to a given learner. However, Miller teaches suggesting semantic analyzer for alternate sentences based on user profiles for language tag associated with utilization information (col.4 lines 18-21 utilization information may include word alternate spelling, forms or tenses, definition, sample sentences). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for finding  at least a given video and a given learner, alternative sentences for and responsive to the translations of the sentence in a language uttered in the given video that conflict with a respective one of the learner profiles for the given learner, as taught by Miller, into the computer processing system, in order to provide quick control on parameters determined by language and its translated sentence semantics for effective video learning.
Claim 12. Jackson teaches the computer-implemented method of claim 11, further comprising transforming, by an automatic speech recognition system, the acoustic utterances of the alternative sentences into textual representations of the acoustic utterances, and wherein the presentation system presents the textual representations to the learner (Miller: col.4 lines 63-65 audio streams are acoustic utterances and speech recognition for textual language tags ).Claim 13. Jackson teaches the computer-implemented method of claim 11, wherein the alternative sentences are highlighting using a role association matching technique (col.12 lines 36-47 an automatic matching actions to identify associated role for a character such from voice association;  identify set up alternative preferences i.e. highlighting alternative monitoring features such as in alternative sentences uttered).

Claim 14. Jackson teaches the computer-implemented method of claim 13, wherein the role association matching used but that not explicitly related to a gender role.
Criddle, however, teaches a role association matching related to a gender role (Para 0071 pronunciation, and other factors may vary in a target language based upon differences in age or gender). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a role association matching related to a gender role, as taught by Criddle, into the computer processing system, to obtain proper word.
Claim 15. Jackson teaches the computer-implemented method of claim 11, further comprising identifying, by the semantic analyzer and matching engine, links, provided to the user by the presentation system, to other videos that correspond to the alternative sentences in order to support learning from the alternative sentences Jackson: Fig.2 element 200 links for alternate preference readings or videos; Criddle: Para 0108 semantic analyzer).Claim 16. Jackson teaches the computer-implemented method of claim 11, wherein the other videos not explicitly explain a proper usage of the alternative sentences.
Miller however teaches other videos explaining a proper usage of the alternative sentences (col.6 lines 14-25 proper usage of references for alternative sentence, tags etc. from storage or remote server).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a other videos explaining a proper usage of the alternative sentences, as taught by Miller, into the computer processing system of Jackson, in order to provide translated meaningful sentences for effective video learning.
Claim 17. Jackson teaches the computer-implemented method of claim 11, further comprising analyzing, by the semantic analyzer and matching engine, a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences.
wherein the semantic analyzer and matching engine does not explicitly analyzes a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences. Criddle, however, teaches a semantic analyzer (Para 0108 categorizes of content may be based on semantic analysis, and matching engine for 
analyzing a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences (¶0108, 0112-0115 Words and phrases presented to student or samples are analyzed for semantic meaning from web interface, useable target language captured).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate analyzes a semantic meaning of the sentences uttered in the plurality of videos to identify and eliminate context bias in the alternative sentences, as taught by Criddle, into the computer processing system, in order to provide semantic meanings on target languages quickly.
Claim 18. Jackson teaches the computer-implemented method of claim 11, wherein the alternate sentences are sorted for presentation to a user based on a matching level relative to the respective one of the learner profiles for the given learner (col.8 lines 33-45 learner profile sorted from matching preference levels customization as listed in Fig.2).Claim 19. Jackson teaches the computer-implemented method of claim 11, wherein the semantic analyzer and matching engine does not explicitly determine the conflict based on attributes of the given user that are specified in the respective one of the learner profiles for the given learner relative to attributes of the translations of the sentences uttered in the plurality of videos. Criddle, however, teaches a semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis), and  matching engine determining the conflict based on attributes of the given user that are specified in the respective one of the learner profiles for the given learner relative to attributes of the translations of the sentences uttered in the plurality of videos (Fig.6 elements 606, 608 translations from profile; ¶0070 Words and phrases translated into target language  for student attributes). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis, and  matching engine determining the conflict based on attributes of the given user that are specified in the respective one of the learner profiles for the given learner relative to attributes of the translations of the sentences uttered in the plurality of videos, as taught by Criddle, into the computer processing system, in order to obtain output of semantic analysis based on attributes of the given user for effective useable translations.
Claim 20. A computer program product for enhancing video-based language learning (col.18 lines 44-53 computer action based video language learning), the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (col.1 lines 38-45) comprising: storing, by a video server for, a plurality of videos that use one or more languages to be learned (col.16 lines 52-55  store and execute machine instructional sentences and image analyzer data as in Fig.2 element 200  character profiles and mappings between the sentences, translation of metadata, sentences uttered as that relates to profile; col.7 lines 10-12 uttering of associated audio); storing, by a video metadata database sentences uttered in the plurality of videos, character profiles of characters appearing in the plurality of videos ((col.5 lines 63-66  profile information stored with preference screens), and mappings between the sentences uttered in the plurality of videos and a learner profile (Fig.3 element 300 cognitive modules in background generates recommendations based on user reaction to a learner context data; sequence of alternate implementations possible as shown for some functions in flow diagram blocks of Fig.4-6) ; storing, by a learner profile database, learner profiles of learners of the one or more languages; 
Jackson identify findings by an analyzer and  matching engine for finding  at least a given video and a given learner in the given video that does not conflict with a respective one of the learner profiles for the given learner.  Criddle, however, teaches a semantic analyzer ( Para 0108 categorizes of content may be based on semantic analysis, and  matching engine for finding  at least a given video and a given learner (¶0029 Words and phrases presented to student during lessons are adaptable to learner profile), and responsive to the translations of the sentences uttered in the given video that conflict with a respective one of the learner profiles for the given learner (¶0034 Video clips comparisons in responsive to words and phrases in a target language may have conflict as represented by similarity or by a dissimilarity score assessments). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for finding  at least a given video and a given learner that conflict with a respective one of the learner profiles for the given learner, as taught by Criddle, into the computer processing system, in order to provide quick control on parameters determined by language and its translated sentence semantics for effective video learning.

 	Jackson in combination with Criddle teaches a semantic analyzer and matching engine for finding, at least a given video from among the plurality of videos and a given learner, corresponding actions for and responsive to the translations of the sentences uttered in the given video that conflict with a respective one of the learner profiles for the given learner (Para 0108 categorization by semantic analyzer; para 0005-0006 customized video and personality profiles) presenting a system for play back a given video (Fig.6 element 604 monitor alternative video not previously in display, playback or replay of subsequent action)  .
Jackson does not explicitly teach the corresponding actions comprises alternative sentences provided to a given learner. However, Miller teaches suggesting semantic analyzer for alternate sentences based on user profiles for language tag associated with utilization information (col.4 lines 18-21 utilization information may include word alternate spelling, forms or tenses, definition, sample sentences). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a semantic analyzer and  matching engine for finding  at least a given video and a given learner, alternative sentences for and responsive to the translations of the sentence in a language uttered in the given video that conflict with a respective one of the learner profiles for the given learner, as taught by Miller, into the computer processing system, in order to provide quick control on parameters determined by language and its translated sentence semantics for effective video learning


Response to Arguments/Remarks
Applicant's arguments/amendments filed on August 23, 2022 have been considered.
Upon further consideration new ground of rejections are presented for changing scope because of amendments and corresponding explanations.  
If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection.
Claim Rejections - 35 U.S.C. § 101 (Arguments traversal)
The claimed invention is been directed to an abstract idea without significantly more. Applicant has argued on pages 9 and 10 indicating that human mind cannot store sentence translation or perform character profile transformation and/or could map between sentences uttered in one or more languages and learner profile information are respectfully traverse. Examiners find that these are transformation, translation activities that could be part of observation and evaluation much possible by human mind.  They are  only generic computers operations are being used, it then becomes a part of managing personal behavior for organizing certain human activities that are common but  helps to better develop  educational art forward. 
Applicant’s argument and remark about claim 5 on page 11 is respectfully traversed. Establishing network connections and links for find alternated sentences may not be performed in human mind but part of organizing certain human activities.  There is no practical and unconventional improvement in computer-related technology by performing the known computer applications. Speech recognition, alternate video presentation by network links and textual representation are common in known technology today. Hence the 35 U.S.C. 101 rejection is maintained.

Claim Rejections - 35 U.S.C. § 103 (traversal)
Applicant had indicated earlier that the claim recites translation of uttered sentence by video based language learning system. The utterances are claimed to be in plurality of videos with the involvement of learner profile. Examiner, however, finds that a person with ordinary skills in art could easily translate and store the correlated uttered spoken words in relation to learner profile.    
Applicant representative further emphasized that the focus of claim is on contextual sensitivity of expression and translations as that relates to a personalized and appropriate profile of a user. That also depends on attributes during a video language learning system (specification paragraphs 0017,0032, 0038). If needed alternate matching sentences may be provided to a user. Examiner, however, is pointing out that a person with ordinary skills in art would find the current prior art Jackson et al. (US 9826188) teachings to be within the scope of the adaptable expression alternate presentation manners (at least in figures 4,5,6 of prior art) as is required by the claim interpretation.
Applicant's on pages 11/12 amendment to specific learner profile for social information not taught by prior art is respectfully traversed. The prior art Jackson et al. however indicates an image sharing service via social networking. So any social information as understood by a person with ordinary skills in art, could be easily shared in a profile information of a learner over the network connections. 
Applicant of page 12 asserted that the secondary art Criddle (US 20110208508 A1) is failing to describe semantic analyzer. Examiner however differs and finds that a semantic analysis is been taught that adapts words and phrases during lessons there.
Applicant on page 13 has not outlined any official notice instances. Only provided conclusory statement.
Applicant has asserted earlier that a video metadata database for storing translations of sentences uttered in the plurality of videos, character profiles of characters appearing in the plurality of videos, and mappings between the sentences uttered in the plurality of videos and a learner profile,” as recited in independent claim 1 is not taught by prior art combination. The art Jackson, however, teaches character profiles and corresponding mappings of sentences for metadata to uttering characters as that relates to profile of identified personalities on interactive video provided as apparent from figures 4,5,6. Elements 404, 408, 508, 602, 606. 35USC§103 rejections are maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11012748 B2  Baughman  et al.
Dynamically providing customized versions of video content
US 10970898 B2 Ahuja et al.
Virtual-reality based interactive audience simulation
US 11176486 B2 Balasubramanian et al.
Building and matching electronic standards profiles using machine learning
US 6993535 B2   Bolle  et al.
Business method and apparatus for employing induced multimedia classifiers based on unified representation of features reflecting disparate modalities
US 7124149 B2  Smith; John R. et al.
Method and apparatus for content representation and retrieval in concept model space
US 10147336 B2  Nielson; Katharine et al.
Language learning software that automatically extracts text from resources using various natural-language processing features, which can be combined with custom-designed learning activities to offer a needs-based, adaptive learning methodology
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Z/Examiner, Art Unit 3715 
December 2, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715